DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant should note that the examiner assigned to this case has changed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 8/12/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2020 has been entered.

Response to Amendments
Applicant's amendments filed 6/13/2020 to claims 1 and 13 have been entered. Claims 5, 14, 17, and 21-24 are canceled. Claims 1-4, 6-13, 15, 16, 18-20, and 25-30 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
In the interest of compact prosecution, closer prior art is applied below and the rejections of record are withdrawn. 



Response to Arguments
Applicant’s arguments on pages 6-9 of the reply have been fully considered, but not found persuasive of error over the new grounds of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-13, 15, 16, 25, and 27-30, are rejected under 35 U.S.C. 103 as being unpatentable over Chotani et al. (US 2010/0167371; Reference A) in view of Fukuda et al. (US 4,698,304; Reference B), Medoff et al. (US 2010/0297705), and Knoll et al. (Journal of Biotechnology (2007), 132, 167-179; Reference U) and as evidenced by “atmosphere” (Phillip’s Encyclopedia (2008), 3 pages; Reference V), “Dalton’s law of partial pressures (The Penguin Dictionary of Physics, 4th ed. (2009); Reference W) and “ideal gas” (The Penguin Dictionary of Physics, 4th ed. (2009); Reference X).
Chotani teaches methods of producing C1-C5 hydrocarbons by fermentation, including isoprene and isobutylene (i.e. isobutene) (Abstract; ¶0011), reading in part on claim 1. Chotani teaches adding oxygen-rich air to the fermentation to in concentrations to satisfy cellular oxygen but limit combustion of volatile organic compound such as isoprene, comprising 0.1-10%, 10-20, or about 20-30% oxygen by volume (¶0429), reading on the oxygen concentrations for claims 1, 6, 8-10, and 11. Chotani teaches that Chotani teaches that the gas phase may comprise 0-99% nitrogen by volume 
Regarding claim 1, Chotani does not teach a single embodiment comprising fermentative production of isobutene. Regarding claim 1, Chotani does not teach a radial mixing agitator creates two mixing zones. Regarding claims 1-3, Chotani does not teach the claimed inlet gas pressure ranges. Regarding claim 1, Chotani does not teach the claimed oxygen consumption range. Regarding claim 4, Chotani does not teach the claimed oxygen partial pressure range. Regarding claim 7, Chotani does not teach the 
Fukuda teaches methods of producing C2-C5 hydrocarbons, including isobutene, by aerobically culturing microorganisms such as yeast in a culture medium comprising glucose (Abstract; also, Example 2), reading on claim 1 and 25. Fukuda teaches there is a need to produce hydrocarbons from microorganisms as there are limited terrestrial reserves of these compounds such as petroleum cracking product gases and natural gases (Col. 1, lines 5-18), reading on claims 1 and 25.
Medoff et al. teach processing biomass in a vessel by operation of a mixer during fermentation, where mixtures of biomass feedstocks with hydrocarbon-containing feedstocks may be used.  See Medoff et al. at Abstract; [0019]; [0042]; and [0243].  Further, Medoff et al. teach an agitator tool may be an IDA Werks T-50 jet agitator mixer, with a 50K-G-45 jet mixing tool.  See Medoff et al. at [0236].  Medoff et al. also teach that eddy jet mixers, may include multiple mounted in a radial pattern and the radial pattern uniformly distributes mixing throughout the tank.  See Medoff et al. at [0096], and reading on claim 1.  Moreover, Medoff et al. teach that the shaft-mounted jet mixers, the shaft may be collinear with the center axis or may be offset therefrom.  See Medoff et al. at [0240], reading on claim 28.  Additionally, Medoff et al. teach the impeller may have any desired geometry design that will draw liquid through the shroud at a high velocity, where a Rushton impeller may be tilted to provide axial flow. See Medoff et al. at [0087] and [0099], reading on claims 1, 19, 20, and 28-30.  Medoff et al. further teach that the nozzle of the mixer may create at least two zones of mixing, where control of axial mixing and See Medoff et al. at Figs. 4 and 4A; Fig. 6; [0083]; and [0088].  Regarding claim 28, Medoff et al. teach the agitator may be vertically mounted perpendicular to the agitator shaft.  See Medoff et al. at Fig. 6A. Regarding claim 29, Medoff et al. teach the agitator may be a flat disk with blades. See Medoff et al. at [0104] and Fig. 8A. Regarding claim 30, Medoff et al. teach the agitator may comprise half pipe blades.  See Medoff et al. at Fig. 16A.  
Knoll teaches methods of cultivating yeast and bacteria under elevated pressurized conditions, and that pressurized stirred reactors with up to 10 bar of added pressure increases the oxygen transfer rate more than doubles the non-oxygen limited growth of the cells (Abstract), reading on the inlet gas pressure of claims 1-3. Knoll teaches supplying compressed air to the cell cultivators (p171, paragraph spanning both columns), reading on the partial oxygen pressures of claim 4. Knoll teaches that the partial pressure of CO2 (pCO2) increases to up to 0.8 bar under the pressurized conditions and which did not affect the growth rate (p173, subheading 3.2.1), reading on claim 7. Knoll teaches an additional embodiment of increasing the added pressure to 5 bar for S. cerevisiae wherein the pCO2 increases to about 0.42 bar (subheading 3.2.3), alternatively reading on claim 7
Regarding claim 4, Knoll teaches adding compressed (atmospheric) air, which as evidenced by “atmosphere” inherently comprises about 78% nitrogen and 21% oxygen. As evidenced by Dalton’s Law and the Ideal Gas Law, the total pressure of any system is equal to the sum of the partial pressures of each gas. Therefore, when Knoll increases the added pressure to 10 bar, the partial pressure of oxygen (pO2) would increase proportionally as is reasonably calculated as 10 bar x 0.21 = 2.1 bar. Similarly, pO2) would increase proportionally as is reasonably calculated as 5bar x 0.21 = 1.05 bar. Therefore, the teachings of Knoll as evidenced by the encyclopedic entries for “atmosphere”, “Dalton’s law of partial pressures”, and “ideal gas” inherently reads on the partial pressure range of claim 4.
Regarding the isobutene fermentation of claim 1 and fungus of claim 25, it would have been obvious before the invention was filed to substitute the yeast of Fukuda into the methods of Chotani to produce isobutene. A person of ordinary skill in the art would have had a reasonable expectation of success in because Chotani envisions producing isobutene from fermentation methods and because Fukuda teaches detailed methods of producing isobutene in fermentation methods from specific yeast species. The skilled artisan would have been motivated to do so, and because Fukuda teaches there is a need to produce hydrocarbons from microorganisms as there are limited terrestrial reserves of these compounds such as petroleum cracking product gases and natural gases, and so the substitution would predictably produce isobutene from a renewable source (e.g. the microorganisms).
Regarding the radial mixing agitator creates two mixing zones of claim 1, the Rushton impellers/agitators of claims 19 and 20, and the embodiment of Rushton impellers/agitators for claims 28-30, it would have been obvious before the invention was filed to substitute the Rushton impellers/agitators of Medoff configured for radial mixing for the magnetic tank stirrer of Chotani. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Medoff and Chotani are directed towards fermentation methods and towards agitators that would 
Regarding the inlet gas pressures of claims 1-3, the claimed oxygen consumption range of claim 1, and the partial pressures of claims 4 and 7, it would have been obvious before the invention was filed to increase the inlet gas pressure according to Knoll in Chotani’s methods (and thus inherently raising the partial pressures of oxygen and carbon dioxide). A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Knoll and Chotani are directed towards the cultivation of microorganisms. The skilled artisan would have been motivated to do so because Knoll teaches that pressurized stirred reactors increases the oxygen transfer rate more than doubles the non-oxygen limited growth of a representative number of species of microorganisms (thus meeting the oxygen consumption of claim 1), and so would likely improve upon the methods of Chotani to produce fermentation products (such as isobutene) as increasing the inlet gas pressure would be expected to enhance the oxygen transfer rate into the fermentation medium and thus the growth of the cells.
.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chotani, Fukuda, Medoff, and Knoll as applied to claim 1 above, and further in view of Wang et al. (Bioreactor engineering: Chapter 6- 2007).
This rejection addresses the embodiment of plug flow fermenter/reactor (PFR) operatively connected to a stirred tank fermenter/reactor (STR)
The teachings of Chotani, Fukuda, Medoff, and Knoll are relied upon as set forth above. The Rushton impellers/agitators of Medoff as set forth above reads in part on claims 19 and 20.
Regarding claims 18-20, Chotani, Fukuda, Medoff, and Knoll do not teach a plug flow fermenter. 
Wang teaches an industrial-scale bioreactor system wherein plug flow reactors mimic the changing microenvironment at a large scale and are combined with a stirred tank reactor having six stirrers (Rushton turbines) (p149- 152), reading on claims 18-20. Wang teaches that the combination of the PFR and 5L (i.e. 5 x 10-3 m3) bench-scaled STR produces a very similar result to a 20 m3 (i.e. 20,000 L) production-scaled bioreactor with respect to biomass yield (p1512), reading on claims 18-20.
Regarding claims 18-20, it would have been obvious before the invention was filed to substitute the plug flow fermenter comprising multiple Rushton agitators of Wang for the fermenter of Chotani in Chotani’s fermentation methods. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chotani, Fukuda, Medoff, and Knoll as applied to claims 1 and 25 above, and further in view of Marliere (US 2011/0165644; Reference C) and Choi et al. (Chemical Engineering Science (2006), 61, 876-885; Reference U2).
The teachings of Chotani, Fukuda, Medoff, and Knoll are relied upon as set forth above.
Regarding claim 26, Chotani, Fukuda, Medoff, and Knoll do not teach any species of E. coli capable of producing isobutene.
Marliere teaches methods of producing terminal alkenes, such as isobutylene, from 3-hydroxyalkanoate, and microbial strains thereof (Abstract; ¶0001; Fig. 4A). Marliere teaches recombinant E. coli expressing mevalonate diphosphate MDP decarboxylases from S. cerevisiae (¶0076-0077; Example 1 at ¶0141-0142), and wherein the recombinant E. coli produce the MDP decarboxylases when cultivated and wherein the isolated MDP decarboxylases catalyze isobutylene (i.e. isobutene) from several 3-hydroxyalkanoate substrates (Example 1 at ¶0144-0153), reading on claim 26. Marliere teaches culturing recombinant E. coli expression expressing randomly S. cerevisiae and measuring the isobutylene production in the culture medium (Example 8, noting that), reading on claim 26. Marliere teaches fermentive production of isobutylene from 3-hydroxy-3-methylbutyrate by the recombinant E. coli and recovery of the isobutylene from the gas phase (Example 13), reading on claim 13.
Choi teaches that E. coli is the most widely used host for the production of recombinant proteins because it is the best characterized system in every aspect and that high density cell culture of recombinant E. coli allows for the production of various proteins with high yields and productivities (Abstract), reading on claim 26.
Regarding claim 26, it would have been obvious before the invention was filed to substitute the yeasts of Fukuda capable of producing isobutylene/isobutene in Chotani’s fermentation methods with the recombinant E. coli of Marliere capable of producing isobutylene/isobutene in view of Choi. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Chotani, Fukuda, and Marliere are all directed towards methods of fermentive production of isobutylene/isobutene. The skilled artisan would have been motivated to do so because Choi teaches that that E. coli is the most widely used host for the production of recombinant proteins because it is the best characterized system in every aspect and that high density cell culture of recombinant E. coli allows for the production of various proteins with high yields and productivities, and so the substitution would likely improve upon the methods of Chotani by utilizing a microorganism capable of producing the recombinant enzymes in high quantities such as to drive/improve downstream isobutylene/isobutene production.


Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 5:00am-3:30pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653